Title: James Madison to Unknown, 6 April 1835
From: Madison, James
To: 


                        
                            
                                Dear Sir
                            
                            
                                Apl. 6. 1835
                            
                        
                        Being disappointed in the rect. of a debt, which I had the best reasons to expect wd. be punctually paid, I
                            must avail myself of your aid in obtaining a credit with the Bank for $400. the amount of the inclosed note. Having
                            immediate occasion for part of it, you will oblige me, by giving me the earliest notice of my being authorized to draw on
                            the fund. With friendly respects
                    